UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA


    KYMBER CONSULTING GROUP, LLC,
    & DARA Z. JONES,
                                                               Civil Action No. 1:22-cv-1042 (JMC)
                             Plaintiffs,

          v.

    KYMBER M. CATO,

                             Defendant.

                                         MEMORANDUM OPINION

         Dara Jones owns and operates Kymber Consulting Group, LLC (KCG). Kymber Cato,

whose first name bears an obvious resemblance to the name of Jones’ company, allegedly

experienced delusions that caused her to believe she owned KCG. Cato repeatedly contacted

KCG’s business partners and gained access to the accounts that KCG uses to manage its

government contracting services. Hoping to put an end to Cato’s business interference, Jones filed

suit in this Court seeking to permanently enjoin Cato from misrepresenting her association with

KCG. Cato did not respond to Jones’ Complaint.

         For the reasons stated below, the Court GRANTS Plaintiffs’ Motion for Default Judgment

and permanently enjoins Defendant from representing herself as an owner or associate of KCG;

contacting Dara Jones or other associates of KCG; and using KCG’s trademarks in any

communications.1




1
  Unless otherwise indicated, the formatting of quoted materials has been modified throughout this opinion, for
example, by omitting internal quotation marks and citations, and by incorporating emphases, changes to capitalization,
and other bracketed alterations therein. All pincites to documents filed on the docket are to the automatically generated
ECF Page ID number that appears at the top of each page.


                                                           1
I.       BACKGROUND

         Dara Jones owns and operates KCG, a Maryland LLC that does business with federal, state,

and local governments.2 ECF 1-3 at 1. KCG maintains an account on the federal government’s

System for Award Management (SAM) website to manage its government contracting services.

ECF 1 ¶ 11. In March 2022, Jones reached out to SAM’s IT helpdesk after receiving several phone

calls from Kymber Cato, an individual who had previously tricked the helpdesk’s employees into

giving her access to KCG’s account by claiming that KCG was her eponymous company. ECF

1-2. Apparently, due to delusions that she experienced, Cato believed that she owned KCG. ECF

1 ¶ 14. Cato’s mistaken belief caused her to misrepresent her status to KCG’s business partners

and call Jones at unreasonable hours. Id. ¶¶ 12, 15. Jones ultimately sent a cease-and-desist letter

to Cato. ECF 1-3. Cato’s interference with Jones’ business stopped for a time when she became

incarcerated on unrelated charges. See ECF 1 ¶¶ 9, 18.

         But in March 2022, after several years had passed without hearing from Cato, Jones again

received multiple phone calls from her. Id. ¶ 9. Concerned that Cato’s reemergence could harm

her business interests, Jones filed this suit on April 13, 2022, seeking to permanently enjoin Cato

from claiming to be affiliated with KCG; attempting to communicate with Jones; or using KCG’s

trademarks in her communications. ECF 1 at 7. Jones’ Complaint alleged that Cato’s actions

violated federal trademark law, see 15 U.S.C. §§ 1114, 1116–18, and constituted tortious

interference with contractual relations. Id. ¶¶ 26–27.

II.      LEGAL STANDARD




2
  Because a “defendant is deemed to admit every well-pleaded allegation in the complaint” upon entry of default by
the Court’s clerk, the factual background summarized in this section relies upon the allegations included in Plaintiffs’
Complaint. Robinson v. Ergo Solutions, LLC, 4 F. Supp. 3d 171, 178 (D.D.C. 2014) (quoting Int’l Painters & Allied
Trades Indus. Pension Fund v. R.W. Amrine Drywall Co., Inc., 239 F. Supp. 2d 26, 30 (D.D.C. 2002)).



                                                           2
          Federal Rule of Civil Procedure 55 lays out the two-step path to default judgment. First,

pursuant to Rule 55(a), the clerk enters a party’s default “[w]hen a party against whom a judgment

for affirmative relief is sought has failed to plead or otherwise defend, and that failure is shown by

affidavit or otherwise.”

          Second, Rule 55(b)(2) permits a court to enter default judgment if the non-defaulting party

moves for that relief. Although the ultimate decision whether to grant default judgment is

“committed to the sound discretion of the trial court,” Jackson v. Beech, 636 F.2d 831, 835 (D.C.

Cir. 1980), there are some constraints. Because there are “strong policies favoring the resolution

of genuine disputes on their merits,” id., default judgments “must normally be viewed as available

only when the adversary process has been halted because of an essentially unresponsive party.”

Id. at 836 (quoting H.F. Livermore Corp. v. Aktiengesellschaft Gebruder Loepfe, 432 F.2d 689,

691 (D.C. Cir. 1970)). Also, a court may not enter default judgment “against a minor or

incompetent person” if they are not “represented by a general guardian, conservator, or other like

fiduciary.” Fed. R. of Civ. P. 55(b)(2). Finally, a court must assure itself that it has personal

jurisdiction over the defendant, Mwani v. bin Laden, 417 F.3d 1, 7 (D.C. Cir. 2005), and subject

matter jurisdiction over the case, Friends of Mayanot Inst., Inc. v. Islamic Republic of Iran, 313 F.

Supp. 3d 50, 56 (D.D.C. 2018). While the party seeking default judgment bears the burden of

establishing both types of jurisdiction, they can rest their arguments on their pleadings because,

upon entry of default, the “defaulting defendant is deemed to admit every well-pleaded allegation

in the complaint.” Int’l Painters & Allied Trades Indus. Pension Fund v. R.W. Amrine Drywall

Co., Inc., 239 F. Supp. 2d 26, 30 (D.D.C. 2002); see also Mwani, 417 F.3d at 7.

III.      ANALYSIS

       A. Prerequisites to Default Judgment




                                                   3
       The Court enters default judgment against Cato because both steps of Rule 55 are satisfied.

On September 21, 2022, the clerk’s office entered Cato’s default, fulfilling Rule 55(a). ECF 16.

And the Court concludes that it is appropriate to exercise its discretion under Rule 55(b) to grant

Plaintiffs’ Motion for Default Judgment. Three considerations guide this latter determination: (1)

Cato has not responded to Plaintiffs’ Complaint within the allotted time; (2) the evidence does not

indicate Cato is incompetent for purposes of Rule 55(b); and (3) the Court has personal jurisdiction

over Cato and subject matter jurisdiction over this case.

       Cato’s time for responding to Plaintiffs’ pleading has expired. Plaintiffs filed their

Complaint on April 13, 2020, ECF 1, and served it on July 29, 2022. ECF 12. Pursuant to the

21-day time limit imposed by Federal Rule of Civil Procedure 12(a)(1)(A), Cato had until August

19, 2022, to respond to Plaintiffs’ Complaint. See ECF 12 (noting in the Minute Order text that

Cato’s answer was due on August 19, 2022). When that day came and went without Cato’s

response, Plaintiffs were within their rights to seek default judgment.

       The Court finds that Cato is not “incompetent” for purposes of Rule 55(b), a step it must

take to enter default judgment against Cato because she is not represented by counsel. To determine

the standard for competency, the Court looks to Federal Rule of Civil Procedure 17(b)(1), which

says that the standard for determining an individual’s capacity to be sued is governed by “the law

of the individual’s domicile” if that individual “is not acting in a representative capacity.” Cato

lives in Texas, ECF 1 ¶ 7, so the Court turns to the laws of that state. The Texas Code of Criminal

Procedure states that “[a] defendant is presumed competent to stand trial and shall be found

competent to stand trial unless proved incompetent by a preponderance of the evidence.” Tex.

Code Crim. Proc. Ann. art. 46B.003 (West 2004). This presumption can be overcome by showing

that the person does not possess “sufficient present ability to consult with [their] lawyer with a




                                                 4
reasonable degree of rational understanding,” or does not have “a rational as well as factual

understanding of the proceedings against the person.” Id. Although this case is civil, not criminal,

the Court finds it appropriate to reference Texas’ criminal standard for competency because the

consequences of being found incompetent in a civil case are generally not as severe as those in a

criminal case.

       The delusions that Cato allegedly experienced do not overcome the presumption of

competency articulated in Texas law. One of Cato’s family members relayed to Jones’ attorney

that Cato had been “suffering from severe delusions for close to a year,” resulting in Cato believing

“that her identity [had been] stolen” and “used to open a business in her name.” ECF 1-4 at 2. Cato

had been contacting Jones and Jones’ business partners to get back the business she thought she

owned. Id. These allegations obviously raise some concerns about Cato’s competency, but they do

not provide sufficient evidence to overcome the presumption of competency under Texas law. The

fact that Cato might have experienced delusions does not show, by a preponderance of the

evidence, that she did not have a “rational [and] factual understanding of the proceedings against”

her. See Tex. Code Crim. Proc. Ann. art. 46B.003(a)(2) (West 2004). It is entirely possible for

Cato to have experienced delusions that distorted her understanding of reality in one function of

life while she remained lucid and rational in others. Cf. Medina v. California, 505 U.S. 437 (1992)

(upholding the “preponderance of the evidence” standard for incompetence in criminal cases,

resulting in a defendant being found competent despite experiencing hallucinations). If, at some

point in the future, Cato provides additional evidence demonstrating her inability to understand

these proceedings, she could move to set aside this default judgment under Federal Rule of Civil

Procedure 60(b). See Fed. R. Civ. P. 55(c).




                                                 5
       Finally, the Court concludes that the jurisdictional prerequisites to entering default

judgment are also satisfied. As to personal jurisdiction, the Court finds that exercising specific

personal jurisdiction over Cato comports with the District of Columbia’s long-arm statute and

“does not offend traditional notions of fair play and substantial justice.” United States v. Ferrara,

54 F.3d 825, 828 (D.C. Cir. 1995) (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316

(1945)). D.C.’s long-arm statue provides for personal jurisdiction when the defendant “caus[es]

tortious injury in the District of Columbia by an act or omission in the District of Columbia.” D.C.

Code Ann. § 13-423(a)(3). Cato took action in the District of Columbia that caused tortious injury

by interfering with business accounts, including KCG’s SAM account, that are administered by

governmental entities located in Washington, D.C. Cato’s repeated misrepresentations to D.C.

entities also establish “minimum contacts” with the forum, such that Cato “should reasonably

anticipate being haled into court there.” Ferrara, 54 F.3d at 828 (quoting World-Wide Volkswagen

Corp. v. Woodson, 444 U.S. 286, 297 (1980)).

       The Court is also satisfied that it has subject matter jurisdiction over this action. One of

Plaintiffs’ claims arises under federal trademark law, thereby satisfying 28 U.S.C. § 1331.

Additionally, diversity jurisdiction under 28 U.S.C. § 1332 exists because the parties are from

different states and Plaintiff alleges that the amount in controversy exceeds $75,000.

   B. Permanent Injunction

       Confident in the statutory and constitutional jurisdictional grounds of its judgment, the

Court turns to the relief sought. To secure a permanent injunction, a plaintiff must demonstrate

that: (1) they have suffered an irreparable injury; (2) remedies available at law, such as monetary

damages, are inadequate to compensate for that injury; (3) considering the balance of hardships

between the plaintiff and defendant, a remedy in equity is warranted; and (4) the public interest




                                                 6
would not be disserved by a permanent injunction. eBay Inc. v. MercExchange, L.L.C., 547 U.S.

388, 391 (2006). Jones satisfies each of these requirements. Cato has repeatedly misrepresented

herself as KCG’s owner and tricked more than one of KCG’s business partners into providing

access to KCG’s accounts. ECF 1 ¶ 12, 22–23, 32. That type of reputational harm, which cannot

be cured through monetary damages, constitutes an existential threat to Jones’ business sufficient

to count as an irreparable injury. Wis. Gas Co. v. F.E.R.C., 758 F.2d 669, 674 (D.C. Cir. 1985);

Trudeau v. Fed. Trade Comm'n, 384 F. Supp. 2d 281, 297 (D.D.C. 2005) (“[R]eputational injury

can be used to establish irreparable harm in certain circumstances.”). Additionally, while the Court

empathizes with the apparent medical conditions that cause Cato’s mistaken beliefs, the balance

of hardships tips in Jones’ favor: in addition to the threats to her business, Jones’ day-to-day life

is also marred by Cato’s harassing calls that come at all hours of the day. ECF 1 ¶¶ 15, 21. Finally,

the Court finds no reason to think that issuance of a permanent injunction would disserve the public

interest—people interested in doing business with KCG ought to know who actually owns the

company.

IV.    CONCLUSION

       Plaintiff Dara Jones’ Motion for Default Judgment is granted. Defendant Kymber Cato is

permanently enjoined from representing herself as an owner or associate of KCG; contacting Dara

Jones or other associates of KCG; and using KCG’s trademarks in any communications.

       A final, appealable order consistent with this Memorandum Opinion will issue separately.

       SO ORDERED.

       DATE: October 13, 2022




                                                              Jia M. Cobb
                                                              U.S. District Court Judge


                                                 7